                       Case
                         Case
                            1:19-cv-09227-LLS
                              1:19-cv-09227 Document
                                              Document
                                                     3 4Filed
                                                           Filed
                                                               10/04/19
                                                                 10/07/19Page
                                                                           Page
                                                                              1 of
                                                                                1 of
                                                                                   2 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Southern District
                                                   __________  DistrictofofNew York
                                                                            __________

   Quincy Steele, Jimmy Arriola, individually and on                )
         behalf of all others similarly situated                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:19-cv-09227
                                                                    )
               Wegmans Food Markets, Inc.,                          )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Wegmans Food Markets, Inc.
                                           C/O CORPORATE SECRETARY
                                           1500 BROOKS AVENUE
                                           BOX 30844
                                           ROCHESTER, NY 14603-0844



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: SHEEHAN & ASSOCIATES, P.C., 505 NORTHERN BLVD STE 311, GREAT NECK
                                           NY, 11021-5101, (516) 303-0552




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:             10/7/2019                                                                   /S/ P. NEPTUNE
                                                                                         Signature of Clerk or Deputy Clerk
                         Case
                           Case
                              1:19-cv-09227-LLS
                                1:19-cv-09227 Document
                                                Document
                                                       3 4Filed
                                                             Filed
                                                                 10/04/19
                                                                   10/07/19Page
                                                                             Page
                                                                                2 of
                                                                                  2 of
                                                                                     2 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-09227

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
